DETAILED ACTION
31Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 04/12/2021.
Claims 1 – 12 and 14 – 20 are presented for examination.

Allowable Subject Matter
Claims 1 – 12 and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 10, the reasons for allowance are same as presented in office action mailed on 02/24/2021.
As to claims 11 - 12 and 14 – 17, the prior art fails to disclose selecting a shape for one or more refocusing pulses; emitting the one or more refocusing pulses; modeling spin-dynamics including the motion or evolution of spins of one or more nuclei in response to magnetic fields to determine how the bandwidth of the refocusing pulses may be adjusted; increasing the bandwidth of the one or more refocusing pulse as the nuclear magnetic resonance logging tool moves in the wellbore; 
As to claims 18 - 20, the prior art fails to identify an upper limit of an amplitude for the tool motion; identify a frequency range based at least in part on the upper limit of the amplitude for the tool motion; record the one or more frequencies form the echo train; model one or more spin dynamics including a motion or evolution of spins of one or more nuclei in response to magnetic fields to determine how the bandwidth of the refocusing pulses may be adjusted; and perform a frequency-domain processing of the one or more frequencies to suppress distortions in an echo train. These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REENA AURORA/Primary Examiner, Art Unit 2858